{¶ 1} I concur in the majority's analysis and disposition of appellant's first assignment of error. Specifically, I agree with the majority's conclusion, ". . . the language of R.C. 1311.05, `in accordance with section 1311.04,' refers to `substantial compliance' of a notice of commencement and not the specific mandates of R.C. 1311.04(B)." (Maj. Op. at 7.)
 {¶ 2} However, I respectfully dissent from the majority's disposition as it relates to appellant's second assignment of error. While appellee's notice of commencement ". . . put subcontractors or materialmen on notice of the owner/part owner/lessee/designee and the address of the real property which were necessary for the preparation of the notice of furnishing," (Maj. Op. at 7) it did not put appellant on notice of the fact Pat Cahill, CW Group was an original contractor as required by R.C. 1311.04(B)(6). Without such information, appellant could not comply with its obligation under R.C. 1311.05(A) to serve its notice of furnishing upon both appellee and (one of) the original contractors. Without this information in appellee's notice of commencement, the recorder cannot index the names of all original contractors in the reverse index as required by R.C. 1311.04(P). As a result, a materialman who provides materials directly to an original contractor without knowing the location of the real property where the materials are to be used and without knowing the name of the owner/part owner/lessee/designee of the real property where the materials are to be used, would be excused from providing a notice of furnishing if the notice of commencement fails to list the original contractor to whom the materialman supplied materials.
 {¶ 3} Unlike the majority, because the notice of commencement failed to list Pat Cahill, CW Group as an original contractor, I find appellee's notice of commencement fails to substantially comply with R.C.1311.04. Accordingly, appellant was excused from providing a notice of furnishing to appellee.
 {¶ 4} I would reverse the trial court's judgment.